Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-7, 10-17, and 20 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thierry Lo (Reg. No. 49097) on 03/19/2021.


Please change claims 1, 11, and 20 to: 
1. 	(Currently Amended) A computer-implemented method comprising: 
identifying a plurality of media applications configured to operate at a computing device; 

generating a unified graphical user interface for the plurality of media applications, the unified graphical user interface providing media information and control access for each corresponding media application; and 
displaying playback control items for all media applications of the plurality of media applications in the unified graphical user interface, 
wherein the accessing metadata and playback information further comprises: 
registering one of the plurality of media applications with a media API of an operating system operating at the computing device to access metadata and playback control for the registered media application; 
integrating the metadata and playback control with the unified graphical user interface, the media information being based on the metadata, the control access being based on the playback control; and 
analyzing the registration with a filter that is configured to determine whether an icon originating from the registered media application is associated with the metadata or the playback control.

11. 	(Currently Amended) A computing apparatus, the computing apparatus comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, configure the apparatus to: 

access metadata and playback information for each media application of the plurality of media applications; 
generate a unified graphical user interface for the plurality of media applications, the unified graphical user interface providing media information and control access for each corresponding media application; and 
display playback control items for all media applications of the plurality of media applications in the unified graphical user interface, 
wherein the access metadata and playback information further comprises: 
register one of the plurality of media applications with a media API of an operating system operating at the computing apparatus to access metadata and playback control for the registered media application; 
integrate the metadata and playback control with the unified graphical user interface, the media information being based on the metadata, the control access being based on the playback control; and 
analyze the registration with a filter that is configured to determine whether an icon originating from the registered media application is associated with the metadata or the playback control.

20. 	(Currently Amended) A non-transitory computer-readable storage medium

access metadata and playback information for each media application of the plurality of media applications; 
generate a unified graphical user interface for the plurality of media applications, the unified graphical user interface providing media information and control access for each corresponding media application; and 
display playback control items for all media applications of the plurality of media applications in the unified graphical user interface, 
wherein the access metadata and playback information further comprises: 
register one of the plurality of media applications with a media API of an operating system operating at the computer to access metadata and playback control for the registered media application; 
integrate the metadata and playback control with the unified graphical user interface, the media information being based on the metadata, the control access being based on the playback control; and 
analyze the registration with a filter that is configured to determine whether an icon originating from the registered media application is associated with the metadata or the playback control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142